            Case 7:17-cv-09725-CS Document 54 Filed 01/16/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RODRIGO ARMAND,                                             17-CV-9725 (CS)

                             Plaintiffs,

       v.                                                   NOTICE OF MOTION

Richard Marin, Individually and in his capacity as
Partner; Fredric Goodman, Individually and in his
capacity as Partner; Shirley Jules; MARIN
GOODMAN, LLP; John Doe,

                              Defendants.



MOTION BY:                           Defendants, Richard Marin, Individually and in his
                                     capacity as Partner; Fredric Goodman, Individually and in
                                     his capacity as Partner; Shirley Jules and Marin Goodman,
                                     LLP by its attorneys Marin Goodman, LLP, 500
                                     Mamaroneck Avenue, Suite 102, Harrison, NY 10528.

DATE AND PLACE:                      January 18, 2019 at the United States District Court, 300
                                     Quarropas Street, White Plains, NY 10601, or at such other
                                     time as the Court may direct.

SUPPORTING PAPERS:                   Affirmation of Richard Marin;
                                     Affidavit of Shirley Jules;
                                     Affidavit of Irina Hovhannisyan;
                                     Affidavit of Faye McFarlane;
                                     Affidavit of Anna Brozek; and
                                     All pleadings and exhibits annexed thereto.

RELIEF DEMANDED:                     An Order dismissing:

                             1)      all of Plaintiff’s claims regarding discrimination because
                                     Defendants had a legitimate, non-discriminatory basis for
                                     terminating Plaintiff’s employment;

                             2)      all of Plaintiff’s claims under New York Executive Law
                                     §296(1) and 42 USC §1981 as limited by their statutes of
                                     limitations of three and four years, respectively;
Case 7:17-cv-09725-CS Document 54 Filed 01/16/19 Page 2 of 3



               3)    Plaintiff’s First, Second, and Third Causes of Action for
                     failure to state a claim against Shirley Jules upon which
                     relief can be granted as Plaintiff failed to adequately plead
                     that Ms. Jules discriminated against him;

               4)    Plaintiff’s First Cause of Action under New York
                     Executive Law §296(1) for failing to state a claim against
                     Shirley Jules because Ms. Jules was not Plaintiff’s statutory
                     Employer;

               5)    Plaintiff’s Second Cause of Action under the Civil Rights
                     Act of 1866, as amended, 42 USC §1981 for failure to state
                     a claim against Shirley Jules because Ms. Jules did not
                     have any control over the contracts entered into by
                     Plaintiff;

               6)    Plaintiff’s Third Cause of Action under the Title VII for
                     failure to state a claim against Defendants Shirley Jules,
                     Marin Goodman, LLP, Richard Marin and Fredric
                     Goodman because:

                      i.    Defendants were not an Employer or an Agent as
                            defined by the statute; and

                     ii.    Plaintiff failed to timely commence his Title VII
                            claim within ninety days of receipt of his right-to-
                            sue Notice;

               7)    Plaintiff’s Fourth Cause of Action for Defamation against
                     Shirley Jules because it is time-barred under the one-year
                     statute of limitations of NY CPLR§215(3);

               8)    Plaintiff’s Fourth Cause of Action for Defamation against
                     Defendants Richard Marin and Fredric Goodman as time-
                     barred under the one-year statute of limitations of NY
                     CPLR §215(3), as well as for failing to state a cause of
                     action upon which relief can be granted;

               9)    Plaintiff’s Fourth Cause of Action for Defamation against
                     Defendants Richard Marin, Fredric Goodman and Shirley
                     Jules because their statements were privileged;

               10)   An Order pursuant to FRCP 11, granting sanctions and
                     attorneys’ fees to Shirley Jules for Plaintiff’s frivolous
                     claims against her; and
         Case 7:17-cv-09725-CS Document 54 Filed 01/16/19 Page 3 of 3



                            11)   And for such other and further relief as this Court deems
                                  just and proper.

OPPOSITION:                       Opposition to be served by December 24, 2018.


Dated: Harrison, New York
       November 21, 2017

                                                 MARIN GOODMAN, LLP


                                            By: __/s/ Russell S. Jamison________________
                                                Russell S. Jamison, Esq. (RSJ 1360)
                                                Attorneys for Defendants
                                                Shirley Jules and Marin Goodman LLP
                                                500 Mamaroneck Avenue, Suite 102
                                                Harrison, New York 10528
                                                rjamison@maringoodman.com
                                                (212) 661-1151
                                                (212) 661-1141 {fax}


                                                 RICHARD MARIN, Individually and in
                                                 his capacity as Partner



                                                 _/s/ Richard Marin___________________
                                                 Richard Marin, Pro Se (RPM 5116)


                                                 FREDRIC GOODMAN, Individually and
                                                 in his capacity as Partner


                                                 _/s/ Fredric Goodman__________________
                                                 Fredric Goodman, Pro Se (FBG 9351)
